Appellant is under conviction for manufacturing intoxicating liquor, the punishment being two years in the penitentiary.
Officers armed with a search warrant found in appellant's house the things described in the return on the warrant as follows: "Five quart fruit jars and one-half gallon jar full of intoxicating liquor. One ten-gallon can used as still to cook, and one copper worm; candy bucket for cooler; about eighty gallons mash we destroyed, keeping sample of mash."
Three bills of exception are found in the record. They all relate to objections interposed to the search warrant and to evidence given by three officers who were present when the search was made. The warrant described the premises to be searched as a "rent house on the League Estate, inside field 200 yards north of branch on League Estate, 5 or 6 miles S.E. Benjamin, Texas," and reciting that "Hernandez — Mexican" was in possession of the described premises and was keeping it for the purpose of manufacturing intoxicating liquor. The warrant was attacked first, because of a claimed insufficient description of the premises to be searched. We are of opinion *Page 248 
the description of the premises was sufficiently definite. The mandates of the Constitution (Sec. 9, Art. 1), and Code of Criminal Proc. (Arts. 4, 4a and 727a) are not thought to have been infringed upon. Wilson v. State, 290 S.W. 1103; Story v. State, 296 S.W. 296. The second objection urged to the warrant as stated in the bill of exception was:
"Because there were three or four different 'Hernandez' residing on said League Estate, and therefore that the search warrant did not designate the defendant."
The objection thus sought to be urged appears in the bill as a ground of objection only and is nowhere certified to be true as a fact. In this particular the bill is defective. Savage v. State, 91 Tex.Crim. Rep., 239 S.W. 945; Smith v. State, 92 Tex.Crim. Rep., 244 S.W. 522; Plunk v. State, 98 Tex. Crim. 140,  265 S.W. 158. Many other cases are collated under Sec. 209, Branch's Ann. Tex. P. C.
From what has been said it follows that the further objection to receiving the evidence of the officers as to what was found as a result of the search is untenable.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.